Citation Nr: 0121501	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service connected 
herniated disk, L5-S1, with mild herniated disk, L4-5 and L3-
4, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active duty for training from January 13 to 
May 19, 1988 and active service from April 1989 to October 
1990, and from January 31 to February 8, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  

The veteran was scheduled to appear at a videoconference 
hearing that was to be held at the RO on June 26, 2001, 
before a Member of the Board sitting in Washington D.C.  
However, he failed to report for the scheduled hearing.  The 
veteran has not explained his failure to report or requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 38 
C.F.R. § 20.702(d) (2000).


REMAND

In August 2000, the veteran filed a statement that must be 
construed as a claim for an increased evaluation for his 
service-connected herniated disks.  The RO confirmed his 20 
percent evaluation in the rating decision on appeal without 
specifically adjudicating the increased rating claim.  The 
veteran has only one service-connected disability.  He has 
alleged that it is worse than currently evaluated.  The 
rating for the service-connected back disorder is clearly 
relevant to the schedular criteria for a total disability 
evaluation based on individual unemployability (TDU).  See 38 
C.F.R. § 4.16(a).  In filing his notice of disagreement and 
his substantive appeal, the veteran clearly disagreed with 
the continuation of his 20 percent evaluation for herniated 
disk, L5-S1, with mild herniated disk, L4-5 and L3-4.  The RO 
provided him the rating criteria in the statement of the 
case.  For these reasons, the increased rating claim is 
before the Board.

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

In this case, there are several requirements of the VCAA with 
which compliance is lacking.  The appellant filed an 
application form for a TDIU claim.  However, he left blank 
that portion of the form in which he was to list all his 
employment, including self-employment, for the last five 
years that he worked.  He did report earnings for the last 12 
months, and he reported the last date he worked full time, so 
he must have had employment of some kind.  If a claimant's 
application for benefits is incomplete, the Secretary shall 
notify the claimant and the claimant's representative of the 
information necessary to complete the application.  38 
U.S.C.A. § 5102 (West Supp. 2001).  With respect to his claim 
for increased evaluation of his service-connected back 
disorder, the veteran made reference to medical care for a 
post-service injury.  The RO did not notify the veteran of 
any information that might be needed to complete his claim 
for increased rating, such as the names of doctors or 
hospitals from whom he had received treatment for his 
service-connected back disorder since his separation from 
service, nor did it notify him of any medical or lay evidence 
that might be necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103 (West Supp. 2001).

If the claimant provides information necessary to identify 
sources of relevant evidence, the RO then has a duty to make 
reasonable efforts to assist the claimant to obtain evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  This duty may include requesting private 
or government medical records that the claimant adequately 
identifies and notifying the claimant of any records it has 
been unable to obtain, associating VA treatment records that 
the claimant has identified with sufficient specificity to 
permit locating the records, and providing a medical 
examination when necessary to make a decision on a claim.  
Id.

The claimant filed his claim for increase and TDIU in August 
2000.  His medical treatment records from August 1999 to the 
present would be most pertinent to his claims.  However, the 
record contains little medical evidence from 1990 to present, 
and, because disabilities must be evaluated in relation to 
their history (38 C.F.R. § 4.1), the claimant should be asked 
to provide information as to where and when he has obtained 
treatment for his back disorder since 1990, and the RO should 
assist to obtain treatment records from 1990 to the present.  
See 38 U.S.C.A. § 5103A(b), (c) (West Supp. 2001).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001).

The veteran has not had a compensation examination for his 
back since 1995, and he should be accorded an examination 
once his treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran that his 
application for individual 
unemployability is incomplete.  Notify 
him of the information that is missing, 
and give him an opportunity to complete 
the application.  38 U.S.C.A. § 5102(b) 
(West Supp. 2001).

2.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for his service-connected 
back disorder or any residual 
thereof since October 1990 to the 
present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
his service-connected back disorder 
or any residual thereof, and the 
approximate dates of such treatment.

3.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  38 U.S.C.A 
§ 5103A(b)(2) (West Supp. 2001). 

5.  Schedule the veteran for an appropriate 
VA examination of his herniated disk 
disorders to determine the severity of his 
service-connected low back disorder.  All 
indicated tests and studies should be 
performed, including range of motion studies.  
The claims file and a copy of this remand 
should be made available to and reviewed by 
the examiner prior to the examination.  The 
examiner should specifically comment on the 
functional limitations, if any, due to pain, 
weakened movement, excess fatigability, or 
incoordination.  Whether there is likely to 
be additional functional limitation with pain 
on use or during flare-ups should be 
addressed.  In examining the veteran, please 
describe any neurological manifestations 
appropriate to the site of a diseased disk, 
if any, and whether there are any muscle 
spasms.  Objective indicia of pain on motion 
should be noted.  

The examiner should render an opinion as 
to what effect the service connected back 
disability alone has on the veteran's 
ability to work, and state whether the 
veteran's disabling service-connected 
back condition is susceptible to 
improvement through appropriate 
treatment.  In particular, the effect of 
pain on employability should be 
discussed.  The factors upon which the 
opinions are based must be set forth.

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Readjudicate the veteran's claims for 
increased rating and for TDIU, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


